 

Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 1:19-25100-cv-DLG

ALAN WIEGAND and KIMBERLY
SCHULTZ-WIEGAND, Individually
and As Personal
Representatives of the Estate
of Chloe Wiegand, deceased
minor,

Plaintiffs,

ROYAL CARIBBEAN CRUISES LTD.,

Defendant.

 

ORDER

THIS CAUSE came before the Court on Defendant Royal Caribbean
Cruises Ltd.'s Motion to Dismiss the Complaint for Failure to State
a Cause of Action [D.E. 7], Plaintiff’s Motion to Compel and
Unopposed Motion for Extension of Time to File Response to
Defendant’s Motion to Dismiss [D.E. 14], Plaintiff’s Motion to
Strike Unconventional Filing [D.E. 15] and Plaintiff’s Unopposed
Motion for Leave to File Preliminary Response in Opposition to
Defendant’s Motion to Dismiss Complaint for Failure to State a

Cause of Action in Excess of Page Limitations [D.E. 17].
Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 2 of 7

THE COURT has considered the motions, the Responses,
pertinent portions of the record, and is otherwise fully advised

in the premises.

I. FACTUAL & PROCEDURAL BACKGROUND

This matter arises from an incident which took place on July
7, 2019 aboard the Defendant’s Freedom of the Seas ship, resulting
in the death of 18-month old Chloe Wiegand. [D.E. 1]. On December
ll, 2019 the Plaintiffs filed the instant lawsuit alleging
negligence, negligent failure to maintain, and negligent failure
to warn by the Defendant [D.E. 1]. On January 8, 2020, the
Defendant filed its motion to dismiss for failure to state a claim
under Rule 12(b)(6) [D.E. 7], along with an unopposed motion for
leave to file video footage [D.E. 8]. On January 15, 2020, the
Court granted leave to file the video footage, and Defendant filed
it on January 16, 2020 [D.E. 12, 13]. On January 17, 2020,
Plaintiffs filed a motion to strike the filing of the video
footage, a motion to compel all video footage, and a motion for
extension of time to respond to Defendant’s motion to dismiss [D.E.
14, 15). On January 22, 2020, Plaintiff filed a response to
defendant’s motion to dismiss, and a motion for leave to file their

response in excess of the page limitation. [D.E. 17].
Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 3 of 7

II. DEFENDANT’S MOTION TO DISMISS

Federal Rule of Civil Procedure 8(a) provides that a complaint
“must contain ... a short and plain statement of the claim showing
that the pleader is entitled to relief.” The Supreme Court has
instructed that a plaintiff must submit “more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). “To survive a motion to dismiss,
a complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face.”
Id. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”
Id.

The purpose of a Rule 12(b) (6) motion is to test the facial
sufficiency of the statement of claim for relief. Brooks v. Blue
Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (lith Cir.
1997). Dismissal of a complaint under Rule 12(b) (6) is appropriate
only if “it appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would
entitle him to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
561 (2007) (citation omitted). For the purpose of the motion to
dismiss, the complaint must be construed in a light most favorable
to the plaintiff and the factual allegations taken as true. Brooks,

116 F.3d at 1369.
Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 4 of 7

The Court’s review of a Rule 12(b)(6) motion is ordinarily
limited to the face of the complaint and any attachments thereto.
Id. at 1368. Rule 12(d) further provides,

If, on a motion under Rule 12(b)(6) or 12(c), matters

outside the pleadings are presented to and not excluded

by the court, the motion must be treated as one for

summary judgment under Rule 56. All parties must be

given a reasonable opportunity to present all the
material that is pertinent to the motion.

Fed. R. Civ. P. 12(d).

Defendant’s motion to dismiss for failure to state a claim
references several extrinsic sources of information, including a
surveillance video, a statement made by a nonparty as to a separate
criminal matter, and photographs pasted into the body of the Motion
itself [D.E. 7]. The extrinsic sources of information referenced
and attached to Defendant’s motion to dismiss are not incorporated
by reference in the complaint [D.EF. 1, 7]. Therefore, under Rule
12, the Court may either treat Defendant’s motion as one for
summary judgment under Rule 56, or exclude the extrinsic evidence

from the Court’s consideration of the motion to dismiss.

The Court is reluctant to convert Defendant’s motion to a
motion for summary judgment at such an early stage of litigation.
The parties have exchanged very little in terms of discovery and
catapulting this case past the discovery phase would require the

Plaintiffs to defend the merits of their case prematurely and
 

Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 5 of 7

without the essential evidence. Thus, the Court declines to convert

Defendant’s motion to dismiss into a motion for summary judgment.

The Court must, therefore, exclude the extrinsic evidence
from its consideration. However, photographs and quotes. from
extraneous sources are pasted into the body of the text, and
reference to surveillance footage is woven throughout Defendant’s
arguments such that the Court is unable to excise them from the
motion to dismiss. Because Defendant’s motion fails to comply with
the Rule 12(b) (6) standard in its treatment of Plaintiffs' factual

allegations, the Defendant’s motion to dismiss is DENIED.

III. PLAINTIFF’S MOTION TO STRIKE

Defendant filed an unopposed motion for leave to file video
footage and included a sworn statement that counsel for both
parties discussed the motion on January 8, 2020, and that
Plaintiffs “do not oppose the requested relief.” [D.E. 8]. However,
on January 17, 2020, Plaintiffs filed the instant motion to strike
the video footage. In their motion, Plaintiffs argue, first, that
the video and commentary on the video contained in Defendant’s
motion to dismiss should be stricken pursuant to Fed. R. Civ. P.
12(f) (2), and second, the Plaintiffs argue that the video has not

been authenticated [D.E. 15].

To the extent that Plaintiff seeks to strike the video and

any references thereto from Defendant’s motion to dismiss,
Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 6 of 7

Defendant’s motion is being denied herein for failure to comply
with the Rule 12(b) (6) standard, which limits the court’s inquiry
to the four corners of the complaint. Further, the Court finds
persuasive the argument made by Defendant that Plaintiffs waived
any objections to the filing of the video by consenting to it on
January 8, 2020, a fact which was considered by the Court when it
issued its order granting the motion [D.E. 12]. Plaintiff’s motion
to strike does not indicate that Plaintiff’s counsel was misled or
deceived when they consented to the motion for leave to file the
video footage [D.E. 15]. Therefore, the issues raised in

Plaintiff’s motion to strike are moot.

Accordingly, it is hereby

ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss the
Complaint for Failure to State a Cause of Action [D.E. 7] is
DENIED. Defendant may refile its Motion to Dismiss, limiting its
arguments to the four corners of Plaintiff’s complaint in

accordance with Rule 12(b) (6). It is further

ORDERED AND ADJUDGED that Plaintiff’s Motion to Strike [D.E.
15], Plaintiff’s Unopposed Motion for Extension of Time to File
Response to Defendant’s Motion to Dismiss [D.E. 14], and
Plaintiff’s Unopposed Motion for Leave to File Preliminary

Response in Opposition to Defendant’s Motion to Dismiss Complaint
Case 1:19-cv-25100-DLG Document 28 Entered on FLSD Docket 02/05/2020 Page 7 of 7

for Failure to State a Cause of Action in Excess of Page

Limitations [D.E. 17] are DENIED as moot.

Defendant is further directed within five (5) days to respond
to Plaintiff’s assertions that Defendant failed to produce video

footage from cameras numbered 102 and 339 [D.E. 23].

DONE AND ORDERED in Chambers at Miami, Florida, this S Yoay

of February, 2020. DOP N/

DONALD L. GRAHAM
UNITED STATES DISTRICT JUDGE

cc: All counsel of record
